Citation Nr: 1314812	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lung disorder related to asbestos exposure, to include asbestosis.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2008 rating decision from the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Houston, Texas.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2010, the Veteran requested a hearing before the Board at the RO.  In a letter dated on February 13, 2013, the Veteran was informed that his scheduled hearing was to take place on March 4, 2013 at the Houston RO.  The Veteran failed to report to this hearing and did not provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this regard, the claims file reflects that additional development is necessary in regard to the Veteran's claims for service connection.  Specifically, the duty to assist has not been met by VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  The record indicates that the Veteran has been in receipt of Social Security Administration (hereinafter "SSA") disability benefits since January 1, 1996.  No SSA records appear within the claims file and no attempt has been made to obtain these records.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC must obtain the Veteran's complete SSA disability file, including any pertinent claim for benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2. Thereafter, the RO/AMC must readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



